Exhibit 10.131

LOGO [g152538img004.jpg]

EMPLOYMENT OFFER LETTER

June 15, 2010

Oded Golan (the “Executive”)

40th Tagor St.

Tel-Aviv, 69203

Israel

Dear Oded:

Comverse Ltd. (the “Company”) is pleased to offer you the position of Senior
Vice President, Business Transformation, reporting to the Company’s Chief
Executive Officer. In this position, the Executive will be a member of the
Company’s Senior Leadership Team. The position will be based out of Comverse’s
office in Tel Aviv, Israel and the Executive’s relocation to Israel will be
covered in accordance with the terms of his current employment with Comverse
Japan Limited. The Executive’s employment in this position and assignment will
commence on or about June 27, 2010.

1. Definitions. For purposes of this offer letter, the following terms shall
have the following meanings:

(a) “Base Salary” means the Executive’s annual rate of base salary in effect
immediately prior to the date set forth in the Termination Notice, and excluding
bonuses, overtime, allowances, commissions, deferred compensation payments and
any other extraordinary remuneration, including amounts deducted therefrom in
respect of an automobile lease and fringe benefits.

(b) “Bonus” means the amount payable to the Executive under the Company’s
applicable annual cash incentive bonus plan with respect to a fiscal year.

(c) “Cause” means, where applicable, a good faith finding by the Company of:
(i) an indictment or conviction of the Executive of, or a plea of nolo
contendere by the Executive to, any felony; (ii) a material violation by the
Executive of federal or state securities laws, as determined by a court or other
governmental body of competent jurisdiction; (iii) willful misconduct or gross
negligence by the Executive resulting in harm to the Company or any of its
affiliates; (iv) a material violation by the Executive of any applicable policy
or procedure of the Company or its affiliates provided to the Executive
resulting in harm to the Company or its affiliates including, without
limitation, a material violation of the Company’s Code of Business Conduct and
Ethics; (v) the repeated and continued refusal by the Executive to carry out, in
all material respects, the reasonable and lawful directions of the Company that
are within the Executive’s individual control and consistent with the
Executive’s position, duties and responsibilities hereunder, except for a
refusal that is attributable to the Executive’s illness, injury or Disability;
(vi) fraud, embezzlement, theft or material dishonesty by the Executive against
the Company, its affiliates or any of their customers; or (vii) any act or
failure to act by the Executive that would have the effect of depriving such
Executive of his statutory severance pay in accordance with the provisions of
the applicable local law.

(d) “Continuous Service Termination Date” means the sixtieth (60th) day
following the Notice Date in connection with an Involuntary Termination.

 

1



--------------------------------------------------------------------------------

(e) “Disability” means either a disability determined by applicable local law
(to the extent required) or as determined by a qualified physician(s) selected
by the Company, the Executive’s inability to substantially perform his duties
and responsibilities at the Company for a period of six (6) consecutive months
or nine (9) nonconsecutive months out of twelve (12) consecutive months due to a
physical or mental disability, as the term “physical or mental disability” is
defined in the Company’s long-term disability insurance plan then in effect (or
would be so found if the Executive applied for coverage or benefits under such
plan).

(f) “Involuntary Termination” means a termination of the Executive’s employment
by the Company for any reason other than Cause, Disability or death, provided,
however, that an Involuntary Termination of the Executive’s employment shall not
occur if:

 

  (A) the Executive’s employment with the Company is terminated by reason of a
transfer, with the consent of the Executive, to the employ of an affiliate of
the Company,

 

  (B) the Executive’s employment with the Company is terminated by reason of a
transfer to the employ of another entity into which the business of the Company
is merged or otherwise consolidated,

 

  (C) the assignment of the Executive has expired in accordance with the terms
hereof,

 

  (D) the Executive’s employment with the Company is terminated upon the
expiration of a leave of absence requested by the Executive by reason of his
failure to return to work at such time or the absence at such time of an
available position for which the Executive is qualified, or

 

  (E) the Executive’s employment with the Company is terminated in connection
with the sale of stock or the sale or lease by the Company of all or part of its
assets if the Company determines in its sole discretion that either (A) in
connection with such sale or lease the Executive was offered employment for a
comparable position at a comparable salary with the purchaser or lessee, as the
case may be, of the Company’s stock or assets or (B) the Executive voluntarily
elected not to participate in the selection process for such employment.

(g) “Notice Date” means the date of the Termination Notice.

(h) “Release” means a release in the form attached hereto as Exhibit B, which
shall, to the extent permitted by law, waive all claims and actions against the
Company, its affiliates, any of its officers, directors, and such other related
parties and entities as the Company chooses to include in the release.

(i) “Target Bonus” means the Executive’s annual target Bonus in effect
immediately prior to the date on which the Termination Notice was delivered to
the Executive.

(j) “Termination Date” means the effective date of termination of the
Executive’s employment with the Company and the last day on which the Executive
is deemed an employee of the Company.

(k) “Termination Notice” means the notice of termination given by the Company or
the Executive in accordance with Section 10 herein.

 

2



--------------------------------------------------------------------------------

1. Employment Terms. The Company and the Executive agree that, effective
June 27, 2010 (the “Commencement Date”), the Executive will serve as a Senior
Vice President, Business Transformation of the Company, reporting to the Chief
Executive Officer of the Company (“CEO”) and performing such tasks as are
usually and customarily performed by persons holding such a title and as
assigned to the Executive by the CEO. As of the Commencement Date, the
Executive’s annual base salary will be approximately $275,000 and the
Executive’s initial gross monthly base salary will be 87,661 NIS monthly, less
lawful deductions, payable in accordance with the regular payroll practices of
the Company. Thereafter, the Executive’s annual base salary will be reviewed no
less frequently than annually and cost-of-living increases will be added to this
amount, in accordance with the general collective agreements in Israel
concerning cost-of-living increases. The Executive will be eligible for an
annual on-target bonus of $180,000 and a maximum bonus of up to $300,000, based
upon the achievement of objectives to be set forth in the Company’s bonus plan.
Any bonuses shall be payable in the fiscal year following the applicable fiscal
year when bonuses are customarily payable under the Company’s regular payroll
practices

The Executive’s monthly shall be paid at the beginning of each month for the
previous month. The Executive’s annual base salary will be reviewed no less
frequently than annually and cost-of-living increases will be added to this
amount, in accordance with the general collective agreements in Israel
concerning cost-of-living increases.

During Executive’s term of employment, the Executive will be entitled to
participate in the Company’s executive fringe benefit programs applicable to the
Company’s senior-level executives (if any) in accordance with the terms and
conditions of such programs as in effect from time to time. The Executive will
be provided with a Company car for the Executive’s personal use, subject to the
Company Car policy which is updated on an ongoing basis. The number of paid
vacation days to which the Executive is entitled is 23 business days per year.
The Executive is requested to coordinate the dates of leave with his supervisor.
The Executive will be entitled to accumulate a maximum number of vacations days,
which are equal to two years of a vacation allowance. Any vacation days beyond
that maximum number, will be paid to the Executive in cash at the end of each
fiscal year. Should the Executive become ill and have to be absent from work on
account of illness, the Company will pay the Executive’s base salary for up to
18 sick days per year, with right to accumulate up to 90 days, all in accordance
with any applicable law.

The Company will provide the Executive pension insurance (managers’
insurance/pension fund), as is customary in the Company. Each month, the Company
will deposit an amount equal to 13.33% of the Executive’s base salary as
follows: 5% for pension fund and insurance (“Compensatory Payments”) and 8.33%
for severance pay. An amount equal to 5% will be deducted from the Executive’s
base salary each month and deposited in the Executive’s pension fund/ manager’s
insurance. In addition, the Company will set aside, on the Executive’s behalf,
the appropriate amounts for disability insurance in the insurance company “Klal”
to assure 75% of the Executive’s base salary. The pension fund/managers’
insurance policy will be owned by the Company. The Compensatory Payments will be
transferred to the Executive in the event of termination of employment. The
“severance pay” portion of the policy will be transferred to the Executive
should he be eligible for severance pay under applicable law. The Company will
deposit an amount equivalent to 7.5% of the Executive’s base salary in an
Education Fund. Each month 2.5% of the Executive’s base salary will be deducted
and transferred to the Education Fund.

2. Executive Severance Protection Plan. Upon the Commencement Date, the
Executive will become an “eligible participant” in the Comverse Technology, Inc.
Executive Severance Protection Plan (“ESPP”) (a copy of which will be delivered
at such time), that is designed to protect eligible participants in the event of
employment termination without cause following, or in anticipation of, a change
in control of Comverse Technology, Inc. The ESPP protects eligible participants
in the event of employment

 

3



--------------------------------------------------------------------------------

termination without cause following, or in anticipation of, a change in control
of the Company. Under the terms applicable to the Executive, if a change in
control occurs, and the Executive is terminated without cause, under certain
circumstances the Executive would be eligible to (i) receive 75% of the
Executive’s annual base salary and target bonus amount (regardless of
performance requirements) as severance; (ii) receive the pro-rated amount of the
actual bonus the Executive would have earned for the year in which termination
occurs; (iii) continue to receive health care and certain other benefits for a
period required by applicable law; and (iv) receive the benefit of the
acceleration of all vesting for all unvested equity incentive awards (including
deferred stock awards).

3. Incentive Equity. The Company’s Chief Executive Officer will recommend that
the Compensation and Leadership Committee of Comverse Technology, Inc. (the
“Compensation and Leadership Committee”) recommend and the Board of Directors of
Comverse Technology, Inc. (the “Board”) approve, at its first scheduled meetings
after the Commencement date, a grant of 30,000 deferred stock units representing
the right to receive, upon vesting, shares of Comverse Technology, Inc. common
stock (“Common Stock”) in accordance with the terms and conditions of the
Company’s 2005 Stock Incentive Compensation Plan. Shares of Common Stock in
respect of the award will vest and be delivered, contingent upon the Executive’s
continued employment with the Company, as follows: forty percent (40%) on the
first anniversary of the Commencement Date, and thirty percent (30%) of the
award on each of the second and third anniversaries of the Commencement Date.

In addition, the Company’s Chief Executive Officer will recommend that the
Compensation and Leadership Committee recommend and the Board approve, at its
first scheduled meetings after the Commencement Date, a special, one-time grant
of 10,000 deferred stock units representing the right to receive, upon vesting,
shares of Common Stock in accordance with the terms and conditions of the
Company’s 2005 Stock Incentive Compensation Plan (the “One-Time Award”).
One-third (1/3) of the One-Time Award would be scheduled to vest, and shares of
Common Stock in respect thereof delivered, contingent upon the Executive’s
continued employment with the Company, on each of the first, second and third
anniversary of the Commencement Date.

The deferred stock awards would be documented using the form of the Comverse
Technology, Inc. Deferred Stock Award Agreement.

During the term of the Executive’s employment, the Executive will be eligible to
receive equity awards under the Comverse Technology, Inc. stock incentive plans
based on performance and the performance of the Company, as recommended by the
Company’s Chief Executive Officer and determined in the good faith discretion of
the Board and/or Compensation and Leadership Committee, as applicable, and
consistent with the Executive’s role and responsibilities as Senior Vice
President, Business Transformation of the Company, with such awards to be
assessed on an annual basis.

Employee eligibility to receive benefits and/or participate in benefit programs
is governed by the applicable plan documents and Company policies. As a Company
employee, the Executive agrees to abide by all material Company policies and
procedures for employees. All Company policies applicable to employees can be
found on the Company’s intranet. The Company reserves the right to modify its
offered benefits and policies periodically.

4. Involuntary Termination.

(a) The Company may effect an Involuntary Termination by delivering a
Termination Notice to the Executive, and thereafter complying with the
provisions of this Section 4.

 

4



--------------------------------------------------------------------------------

(b) Following the Notice Date in respect of an Involuntary Termination, (1) the
Executive shall continue to provide services to the Company and shall provide
transitional assistance to identified successor(s) until the Continuous Service
Termination Date and (2) the Termination Date in connection with such an
Involuntary Termination shall be the six month anniversary of the Notice Date.
The Executive shall be paid his regular Base Salary and shall be entitled to use
the Company car and Company cell phone and to all fringe and social benefits
(including the continued vesting of incentive equity) following the Continuous
Service Termination Date and through the Termination Date. Following the
Continuous Service Termination Date and through the Termination Date, upon
reasonable notice by the Company, the Executive will provide, without additional
compensation in excess of the compensation to which the Executive is entitled
under the terms of this offer letter during such period, transition services as
may be reasonably requested by the Company from time to time (for purposes of
clarity, this obligation does not restrict the Executive’s ability to provide
services (in any capacity, including employee, consultant, advisor, etc.) to
another organization following the Continuous Service Termination Date).

(c) Subject to the provisions below, in connection with an Involuntary
Termination and with the final accounting conducted in the framework thereof,

(i) the Company shall deliver to the Executive letter(s) instructing that all
sums accrued in the Executive’s Managers’ Insurance Policy and continuing
education fund (including all payments and contributions by the Company and the
Executive in respect of severance pay accruals and compensatory payments) be
released to the Executive and, for purposes of clarity, the amounts in the
severance portion of the fund will be used to fund, in part, the amounts, if
any, to be paid by the Company to the Executive pursuant to Israeli Severance
Pay Law (whether required by law or voluntarily paid by the Company in
accordance with the formula put forth thereunder (i.e., currently, one month of
base salary for each year of service to the Company in Israel since the
Commencement Date));

(ii) the Company shall redeem all unused vacation days accrued by Executive as
of the Termination Date, calculated on the basis of Base Salary;

(iii) the Company shall pay the Executive the pro rata portion of the
Executive’s unpaid convalescence pay or there shall be an offset against other
amounts paid of any prepaid convalescence pay;

(iv) the Company shall pay the Executive any Bonus earned but unpaid as of the
Termination Date for any previously completed fiscal year of the Company; and

(v) the Company shall, subject to Executive’s compliance with Sections 4(d) and
4(e) and the restrictive covenants set forth on Exhibit A attached hereto, pay
the Executive an amount equal to the fifty percent (50%) of the Executive’s
Target Bonus, regardless of any performance requirements.

(d) On or prior to the Continuous Service Termination Date, the Executive will
return and deliver all Company property, materials (including without limitation
all access badges, computers, security tokens), files and other documentation in
any form, including, without limitation, all Confidential Information (as
defined herein) (collectively, the “Company Materials”), other than the Company
car and Company cell phone, without retaining any copies of such files and
documentation, to the Senior Vice President, Global Head of Human Resources of
the Company or a person designated by Senior Vice President, Global Head of
Human Resources of the Company. The Executive shall return, as directed by the
Senior Vice President, Global head of Human Resources of the Company or a person

 

5



--------------------------------------------------------------------------------

designated by Senior Vice President, Global Head of Human Resources of the
Company the Company car and cell phone on the Termination Date.

(e) The Executive understands and agrees that the payments under Section 4(c)(v)
are in excess of those required by applicable statute and are contingent on his
execution and delivery to the Company of a Release on or prior to the
Termination Date.

5. Other Terminations.

(a) The employment and assignment offered under this offer letter shall be a for
a term of twelve (12) months from the Commencement Date, provided, that the term
may be extended for an additional twelve (12) month period by the Company if
written notice is provided to the Executive prior to the nine month anniversary
of the Commencement Date. In either case, as applicable, the last day of the
assignment shall be the Termination Date.

(b) Subject to applicable law, if the Executive’s employment with the Company is
terminated by the Company for Cause, the Executive shall not be entitled to any
benefits under this offer letter.

(c) In connection with the termination of the Executive’s employment with the
Company upon his death or Disability, the Executive shall be entitled to, and
the Company shall be obligated to provide, any and all applicable payments that
are statutorily required as a result thereof, if any, including release of all
sums accrued in the Executive’s Managers’ Insurance Policy and continuing
education fund (including all payments and contributions by the Company and the
Executive in respect of severance pay accruals and compensatory payments), and
any Bonus earned but unpaid for any previously completed fiscal year of the
Company.

(d) Upon expiration of the term of the assignment in accordance with the terms
in this offer letter pursuant to 5(a) above, the Executive shall continue to
provide services to the Company in accordance through the expiration date and
provide any required transitional assistance to identified successor(s), and the
Executive shall be entitled to his regular Base Salary, use of Company car and
Company cell phone and all fringe and social benefits in connection with his
continued employment through the expiration date and end of the term. Subject to
the provisions below, in connection with the Executive’s termination of his
employment with the Company, the Executive shall be entitled to, and the Company
shall be obligated to provide, any and all applicable payments that are
statutorily required as a result thereof and with the final accounting conducted
in the framework thereof, including/and:

(i) the Company shall release the Compensatory Payments and, subject to
Executive’s compliance with Sections 4(d) and the restrictive covenants set
forth on Exhibit A attached hereto and subject to the execution and delivery of
a Release on the Termination Date and to the Executive’s compliance with the
provisions of said Release, the Company shall deliver to the Executive letter(s)
instructing that all sums accrued in the Executive’s Managers’ Insurance Policy
and continuing education fund (including all payments and contributions by the
Company and the Executive in respect of severance pay accruals other than the
Compensatory Payments) be released to the Executive

(ii) the Company shall undertake the actions set forth in
Section 4(c)(ii)-(iv) above; and

(iii) the Company shall, subject to Executive’s compliance with Sections 4(d)
and 4(e) and the restrictive covenants set forth on Exhibit A attached hereto,
pay the

 

6



--------------------------------------------------------------------------------

Executive an amount equal to (A) a lump sum equal to three monthly salaries and
(B) twenty-five percent (25%) of the Executive’s Target Bonus, regardless of any
performance requirements.

(e) The Executive may terminate his employment with the Company by delivery a
Termination Notice to the Company at least sixty (60) days in advance of the
Executive’s intended Termination Date and thereafter, the Executive shall
continue to provide services to the Company in accordance with past practice and
provide transitional assistance to identified successor(s), and the Executive
shall be entitled to his regular Base Salary, use of Company car and Company
cell phone and all fringe and social benefits in connection with his continued
employment through the Termination Date. Subject to the provisions below, in
connection with the Executive’s termination of his employment with the Company,
the Executive shall be entitled to, and the Company shall be obligated to
provide, any and all applicable payments that are statutorily required as a
result thereof and with the final accounting conducted in the framework thereof,
including/and:

(iv) the Company shall release the Compensatory Payments and, subject to
Executive’s compliance with Sections 4(d) and the restrictive covenants set
forth on Exhibit A attached hereto and subject to the execution and delivery of
a Release on the Termination Date and to the Executive’s compliance with the
provisions of said Release, the Company shall deliver to the Executive letter(s)
instructing that all sums accrued in the Executive’s Managers’ Insurance Policy
and continuing education fund (including all payments and contributions by the
Company and the Executive in respect of severance pay accruals other than the
Compensatory Payments) be released to the Executive; and

(v) the Company shall pay any earned but unpaid Bonus for any previously
completed fiscal year of the Company.

(f) In connection with a termination of the Executive’s employment with the
Company upon expiration of the term, for Cause or by the Executive, the
Executive shall return and deliver all Company Materials, without retaining any
copies of such files and documentation, to the Senior Vice President, Global
Head of Human Resources of the Company or a person designated by Senior Vice
President, Global Head of Human Resources of the Company on or before the
Termination Date.

6. Incentive Equity. All stock options and other incentive equity granted by the
Company’s indirect parent, Comverse Technology, Inc., to the Executive will
continue to vest in accordance with the terms of the respective underlying
option plans or grant agreements until the Termination Date.

7. Business Expenses. During his term of employment, the Executive is authorized
to incur reasonable business expenses in carrying out his duties and
responsibilities under this offer letter, and the Company will reimburse the
Executive for all such reasonable business expenses, subject to documentation in
accordance with the Company’s policies relating thereto. Upon a termination of
Executive’s employment with the Company for any reason, the Executive shall be
entitled to prompt reimbursement of any unreimbursed expenses properly incurred
by the Executive in accordance with the Company’s policies prior to the
Termination Date. In addition, the Company shall pay for reasonable legal fees
and expenses up to an amount of $5,000 that you have incurred in connection with
the negotiation and drafting of this offer letter.

8. Other Severance Arrangements. The severance arrangements under this offer
letter shall be reduced (but not below zero) by any cash payments, payable on
account of termination of employment, that the Executive is entitled to under or
in respect of any of the following: (i) the Comverse Technology,

 

7



--------------------------------------------------------------------------------

Inc. Executive Severance Protection Plan (the “ESPP”), (ii) arrangements
required by applicable law, industrial instrument, statute or ordinance, which
are not otherwise contemplated hereunder including (1) “pay in lieu of notice”
or “notice” laws, (2) any pay in lieu of notice under a contract of employment,
(3) any damages for breach of employment contract calculated by reference to any
period of notice required to be given to terminate such employment contract
which was not given in full (including wrongful dismissal), (4) any compensation
required to be paid by any law of any jurisdiction in respect of termination of
employment, excluding any amounts paid to the Executive pursuant to Israeli
Severance Pay Law (whether required by law or voluntarily paid by the Company in
accordance with the formula put forth thereunder (i.e., currently, one month of
base salary for each year of service to the Company in Israel)), (5) any law of
any jurisdiction with respect to the payment of severance, termination
indemnities or other similar payments, or (iii) any contract, agreement, plan,
program, practice or arrangement, whether written or oral, which are payable due
to the Executive’s termination of employment with the Company or any of its
affiliates. Each of the Company and the Executive agree that the severance
provisions contained herein shall supersede all severance obligations that exist
between the Executive and the Company, including without limitation, any notice
provisions.

9. Restrictive Covenants.

(a) In consideration of the provision of the benefits set forth in this offer
letter, the Executive hereby agrees to be bound by restrictive covenants in the
form attached hereto as Exhibit A attached hereto.

(b) Each of the parties hereby acknowledges, represents and undertakes to keep
this offer letter in complete confidence, and not to disclose the existence or
the contents of this offer letter to any third party (except legal counsel
and/or tax advisors and/or immediate family) and/or when such disclosure is
required under applicable law.

10. Notice. For the purpose of this offer letter, any notice and all other
communication provided for in this offer letter shall be in writing and shall be
deemed to have been duly given when received at the respective addresses set
forth below, or to such other address as the Executive or the Company, as
applicable, may have furnished to the other in writing in accordance herewith.

If to the Company:

Comverse, Ltd.

29 Habarzel Street

Tel Aviv, Israel 69710

Attention: Executive Vice President, Global Human Resources

If to the Executive:

Oded Golan

40th Tagor St.

Tel-Aviv, 69203

Israel

11. Miscellaneous.

(a) This offer letter is subject to obtaining any and all approvals required by
the applicable law, and shall remain valid and enforceable so long as Executive
is employed by the Company or

 

8



--------------------------------------------------------------------------------

any successor to the Company and may not be altered, amended, modified, revoked
or terminated except in a writing executed by both Executive and the Company.

(b) The Company shall assign this offer letter in connection with any sale or
merger (whether a sale or merger of stock or sale of all or substantially all of
the assets or otherwise) of the Company or the business of the Company. The
Executive expressly consents to such assignment of the offer letter, including,
but not limited to the restrictions which apply subsequent to the termination of
the Executive’s employment, to any new owner of the Company’s business or
purchaser of the Company. The Executive’s rights and obligations hereunder are
personal and may not be assigned. This offer letter shall inure to the benefit
of and be enforceable by Executive’s heirs, beneficiaries and/or legal
representatives.

(c) The Article, Section, paragraph and subparagraph headings in this offer
letter are for convenience of reference only and shall not define or limit the
provisions hereof.

(d) No omission or delay by either party hereto in exercising any right, power
or privilege hereunder shall impair such right, power or privilege, nor shall
any single or partial exercise of any such right, power or privilege, preclude
any further exercise thereof or the exercise of any other right, power or
privilege.

(e) This offer letter may be executed in multiple counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(f) Except as otherwise provided or referred to herein, this offer letter
contains the entire understanding of the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings relating to
the subject matter hereof, including the provisions of all other prior
agreements, plan, corporate policies and practices, as well as any other
unwritten applicable obligation, concerning the effect of a termination of
employment on the relationship between the Company and the Executive. This offer
letter may not be amended, except by a written instrument hereafter signed by
each of the parties hereto. For the absence of doubt, this offer letter does not
affect, limit or supersede any bonus, equity or other compensation plans.

(g) During the term of the Executive’s employment with the Company (or any of
its affiliates), the Company confirms and acknowledges that the Company is
obligated to indemnify the Executive pursuant to the Company’s organizational
documents to the fullest extent permitted by applicable law with respect to any
event or occurrence related to the fact that the Executive is an officer,
employee, or agent of the Company or by reason of anything done or not done by
the Executive in any such capacity unless finally adjudicated that the Executive
is not entitled to such indemnification under applicable law. The Executive
shall be entitled to the same Director and Officer Insurance coverages as apply
to other similarly situated employees of the Company.

(h) The parties hereto acknowledge and agree that each party (with an
opportunity for review by its or his counsel) negotiated the terms and
provisions of this offer letter and have contributed to its drafting.
Accordingly, (a) the rules of construction to the effect that any ambiguities
are resolved against the drafting party shall not be employed in the
interpretation of this offer letter, and (b) the terms and provisions of this
offer letter shall be construed fairly as to all parties hereto and not in favor
of or against any party regardless of which party was generally responsible for
the preparation of this offer letter. Except where the context requires
otherwise, all references herein to Sections, paragraphs and clauses shall be
deemed to be reference to Sections, paragraphs and clauses of this offer letter.
The words “include”, “including” and “includes” shall be deemed in each case to
be followed by the phrase “without limitation.” The words “hereof, “herein” and
“hereunder” and words of similar import when used in this offer letter shall
refer to this offer letter as a whole and not to any particular provision of
this offer letter.

 

9



--------------------------------------------------------------------------------

(i) This offer letter and the performance hereof shall be construed and governed
in accordance with the laws of the State of Israel exclusively. Any court action
instituted by Executive or on his behalf or by the Company relating in any way
to this offer letter shall be filed in a labor court in Israel and the parties
consent to the jurisdiction and venue of these courts in any such jurisdiction.

(j) This offer letter does not and shall not be construed as a guarantee of
continued employment of the Executive by the Company for any period of time. The
Executive understands and acknowledges that he is an employee “at-will” and that
either he or the Company may terminate the employment relationship between them
at any time and for any lawful reason by written notice in accordance with the
terms hereof.

 

10



--------------------------------------------------------------------------------

If you choose to accept this offer pursuant to the terms above, please sign this
offer letter and return original, signed documents to Shefali Shah. Please keep
copies of all signed documents for your own files.

This offer is valid until 5:00 PM U.S. EST on June 16, 2010. If we have not
received your signed acceptance by this date and time, please be advised the
offer is revoked and considered null and void.

We look forward to welcoming you as part of the Comverse team. The opportunities
for professional and personal growth at Comverse are great and we believe your
contributions will greatly increase the likelihood of our organization’s
continued success.

 

COMVERSE, LTD. /s/ Andre Dahan By: Andre Dahan Title: President and Chief
Executive Officer

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS LETTER AND ACCEPTS THE
OFFER.

 

/s/ Oded Golan Oded Golan

 

11



--------------------------------------------------------------------------------

Exhibit A

RESTRICTIVE COVENANTS

I. Confidentiality and Assignment of Intellectual Property. The Executive shall
not, during the period of his employment with the Company and anytime after the
termination thereof (for whatever reason) disclose to anyone or make use of any
trade secret or proprietary or confidential information of the Company or any of
its affiliates, including such trade secret or proprietary or confidential
information of any customer or other entity to which the Company or any of its
affiliates owes an obligation not to disclose such information, which the
Executive acquires during the period of employment, including, without
limitation, records kept in the ordinary course of business, except (i) as such
disclosure or use may be required or appropriate in connection with the
Executive’s work as an employee of the Company or any of its affiliates,
(ii) when required to do so by a court of law, governmental agency or
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order the Executive to divulge, disclose or make accessible such
information or (iii) as to such confidential information that becomes generally
known to the public or trade without his or her violation of this Exhibit A. The
Executive hereby sells, assigns and transfers to the Company all of the
Executive’s right, title and interest in and to all inventions, discoveries,
improvements and copyrightable subject matter (the “Rights”) that, during the
Executive’s employment, are made or conceived by him, alone or with others, and
that relate to the Company or any of its affiliates’ present business or arise
out of any work the Executive performs or information the Executive receives
regarding the business of the Company or any of its affiliates while employed by
the Company or any of its affiliates. The Executive shall fully disclose to the
Company or any of its affiliates as promptly as possible all information known
or possessed by him concerning the Rights, and upon request by, the Company or
any of its affiliates and without any further compensation in any form to the
Executive by the Company or any of its affiliates, but at the expense of the
Company or any of its affiliates, execute all applications for patents and
copyright registrations, assignments thereof and other applicable instruments
and do all things that the Company or any of its affiliates may reasonably deem
necessary to vest and maintain in it the entire right, title and interest in and
to all such Rights.

II. Noncompete; Nonsolicition. For and in consideration of the compensation to
be paid by the Company pursuant to the terms hereof, and in recognition of the
fact that the Executive will have access to confidential information and other
valuable rights of the Company and its affiliates, the Executive covenants and
agrees that he will not, at any time during his or her employment with the
Company and its affiliates and for a period of twelve (12) months thereafter,
directly or indirectly, engage in any business or in any activity related to the
development, sale, production, manufacturing, marketing or distribution of
products or services that are in competition with products or services that the
Company or any of its affiliates (in the case of direct and indirect
subsidiaries of Comverse Technology, Inc. other than Comverse, Inc. and its
direct and indirect subsidiaries, only to the extent that the Executive has had
access to Confidential Information of such subsidiaries) produces, sells,
manufactures, markets or distributes in any state or foreign country in which
the Company or any of its affiliates then conducts business. It is not the
intent of this covenant to bar the Executive from employment in any company
whose general business is the manufacture of communications equipment or
delivery of communications services, only to limit specific and direct
competition with the Company and its affiliates (in the case of direct and
indirect subsidiaries of Comverse Technology, Inc. other than Comverse, Inc. and
its direct and indirect subsidiaries, only to the extent that the Executive has
had access to Confidential Information of such subsidiaries). Notwithstanding
the foregoing, nothing contained in this offer letter shall prevent the
Executive from being an investor in securities of a competitor listed on a
national securities exchange or actively traded over-the-counter so long as such
investments are in amounts not significant as compared to his total investments
or to the aggregate of the outstanding securities of the issuer of the same
class or issue of the specific securities involved. The Executive further agrees
that during his employment by the

 

12



--------------------------------------------------------------------------------

Company and its affiliates and for a period of twelve (12) months thereafter,
the Executive shall not, directly or indirectly, induce, attempt to induce, or
aid others in inducing, an employee or independent contractor of the Company or
its affiliate to accept employment or affiliation with another firm or
corporation engaging in such business or activity of which the Executive is an
employee, owner, partner or consultant.

III. Duration and Geographic Scope. The Company and its affiliates and the
Executive agree that the duration and geographic scope of the Restrictive
Covenant provision set forth in this Exhibit A are reasonable. In the event that
any court of competent jurisdiction determines that the duration or the
geographic scope, or both, are unreasonable and that such provision is to that
extent unenforceable, the Company and the Executive hereto agree that the
provision shall remain in full force and effect for the greatest time period and
in the greatest area that would not render it unenforceable. The Company and the
Executive intend that this provision shall be deemed to be a series of separate
covenants, one for each and every county of each and every state of the United
States of America and each and every political subdivision of each and every
country outside the United States of America where this provision is intended to
be effective.

IV. Claw Back. If the Executive violates the requirements of the restrictive
covenants in this Exhibit A, then in addition to all remedies in law and/or
equity available to the Company and its affiliates, the Executive shall forfeit
all accrued but unpaid Bonus payments under the offer letter and the Executive
shall immediately pay to the Company (and the Company shall be entitled to
offset from any payments owing to the Executive) an amount in cash equal to any
Bonus payments in excess of statutory amounts previously made under the offer
letter, without regard to any taxes that may have been deducted from such
amount.

 

13



--------------------------------------------------------------------------------

Exhibit B

Waiver and Release

 

1. On              (“Termination Date”) my employment at Comverse Ltd. (the
“Company”) was terminated.

 

2. Upon completion of my employment, I have received all the amounts accumulated
on my behalf, including:

 

  2.1 A gross sum of              NIS for any balance of accumulated vacation
days;

 

  2.2 [A pro-rata portion of the annual convalesce pay of              NIS
(gross)];

 

  2.3 The Company has transferred to me:

 

  2.3.1 All the amounts accumulated on my behalf in the study fund (Keren
Hishtalmut Fund) [If applicable],

 

  2.3.2 All the amounts accumulated on my behalf in the Management Insurance
Policy, including amounts allocated to the severance pay component therein (the
“Severance Component”). I also received the gross sum of              NIS which
constitutes, together with the Severance Component, the full amount of severance
pay to which I am entitled. [If applicable]

 

  2.4 In addition, I received – on an ex-gratia basis, and subject to my
signature hereon and to the fulfillment of my undertakings set forth herein –
the following benefits pursuant to the Employment Offer Letter dated June     ,
2010 (the “Agreement”):

[Add Description.]

 

3. Following the termination of my employment with the Company, I will continue
to be bound by obligations of Non-Disclosure, Non-Competition, Assignment of
Intellectual Property and related obligations set forth in my employment
agreement and in Exhibit A attached to the Agreement.

 

4. I hereby declare, that I have given back to the Company all equipment and
property of the Company or any of its affiliate that is, or was, under my
possession, including all computer software, computer access codes, laptops,
cell phone, Blackberries, keys and access cards, credit cards, vehicle,
telephones, office equipment and all copies (including drafts) of any
documentation or information (however and wherever stored) relating to the
business of the Company or its affiliates.

 

5.

I hereby warrant and undertake that upon the acceptance of all rights and
payments mentioned in Section 2 hereinabove, neither myself, nor anyone on my
behalf, has nor shall have any claims, demands and/or causes of action, against
the Company its parent company and/or its subsidiaries, its assigns, agents,
officers, directors, shareholders and/or affiliates, concerning my employment by
the Company and/or the termination of such employment, including, without
limitation, any and all claims, demands and/or causes of action in connection
with severance pay, social or pension payments or deductions, salaries or wages
of any kind, stock options, any advanced notice or pay in lieu thereof, overtime
pay, pay for work on the weekly day of rest or during holidays, any and all
reimbursements or refunds for expenses of any kind, including, without
limitation, for



--------------------------------------------------------------------------------

 

traveling, recreation pay, vacation pay or redemption of such, sick pay or pay
for sick days not utilized, any payment and/or social benefit of any kind
whatsoever.

 

6. I hereby confirm that I have reviewed my rights and I was given any and all
explanations regarding my rights to my full satisfaction, to the extent that I
have requested such explanations concerning the rights and sums I am entitled to
receive from the Company or any affiliate of the Company. I acknowledge that I
have signed this Waiver and Release of Claims voluntarily, knowingly, of my own
free will and without reservation or duress, and that no promises or
representations have been made to me by any person to induce me to do so other
than the promise of payment set forth in Section 2.

 

7. If I violate the undertakings contained herein, then in addition to all
remedies in law and/or equity available to the Company and its affiliates, I
shall forfeit all accrued but unpaid severance payments owing to me hereunder,
and I shall immediately pay to the Company (and the Company shall be entitled to
off-set from any amount owing to me) an amount in cash equal to any payments (in
excess of statutory entitlements) previously made hereunder, without regard to
any taxes that may have been deducted from such amount.

 

8. This letter is and shall, be considered a settlement and notice of waiver in
accordance with Section 29 of the Severance Pay Law of 1963.

 

Executive’s Signature    Oded Golan

 

15